Case: 4:18-cv-00229-GHD-DAS Doc #: 21 Filed: 06/22/20 1 of 1 PagelD #: 69

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
SCOOTER LYNN ROBINSON , PLAINTIFF
v. No. 4:18CV229-GHD-DAS
JERRY WILLIAMS, ET AL. DEFENDANTS
ORDER OF DISMISSAL

The court takes up, sua sponte, the dismissal of this cause. On March 19, 2020, the
court entered an order requiring the plaintiff to complete and return documents necessary to the
expeditious administration of this case. The court cautioned the plaintiff that failure to comply
with the order would result in the dismissal of this case without prejudice. Despite this warning,
the plaintiff has failed to comply with the court’s order, and the deadline for compliance passed
on April 20, 2020. This case is therefore DISMISSED without prejudice for failure to

prosecute and for failure to comply with an order of the court under FED. R. Cv. P. 41(b).

SO ORDERED, this, the Bs of June, 2020.

dh. H Yarns

SENIOR UNITED STATES DISTRICT JUDGE

 
